DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of sorbitol, COR1, Guerbet acid and decyl glucoside in the reply filed on January 27 2021 is acknowledged.  Claims 1-15 are pending in the application. Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27 2021.   Accordingly, claims 1-5 and 8-15 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62495443, 62499643 and 15652602 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior filed application fail to provide support for R1 of Guerbet acid, C6-C22 derived from a Guerbet acid or C6-C34 derived from a Guerbet acid.  
Claims 1-2 and 13-15 specifically recite Guerbet acid or moiety.  Claims 3-5 and 8-12 all depend from a claim reciting a Guerbet acid.  Thus the effective filing date of claim 1-5 and 8-15 is March 29 2019.


Claim Objections
Claim 1 is objected to because of the following informalities:  The acronym “PEG”, “PPG”, “DIPA” is not defined in the claims.  When an acronym is used in a claim .  Appropriate correction is required.
Claims 1 and 3-5 are objected to because of the following informalities:  a periods can only occur at the end of the claim.  The recitation 1,3-propanediol includes a period between the 1 and 3. Note: MPEP 608.01(m).  Appropriate correction is required.
Claims 1 and 3-5 are objected to because of the following informalities:  glyceryl isostearate is incorrectly spelt as “glyceryl isostearte”.  Appropriate correction is required.  
Claims 1 and 3-5 are objected to because of the following informalities:  caprylate is incorrectly spelt as “carpylate” in sorbitan caprylate/caprate.  Appropriate correction is required.  
Claims 1 and 3-5 are objected to because of the following informalities:  sorbitan is incorrectly spelt as “sorbitane” in sorbitan laurate.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation C6-C34 alkyl, and the claim also recites preferably derived from a Guerbet acid which is the narrower statement of the range/limitation. Claim 1 recites the broad recitation C6-C22 hydroxyalkyl, and the claim also recites preferably derived from a Guerbet acid which is the narrower statement of the range/limitation.  Claim 1 recites the broad recitation C6-C34 alkenyl, and the claim also recites preferably derived from a Guerbet acid which is the narrower statement of the range/limitation.  Claim 1 recites the broad recitation R1 is independently selected from C6-C34 alkyl, and the claim also recites R1 is preferably derived from steric, isostearic, oleic acid, Guerbet acid or mixtures thereof which is the narrower statement of the range/limitation.  Claim 2 recites the broad recitation 1-120 and the claim also recites preferably 3, 5, 7, 9 or 13 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the polyalkoxylated polyols polyester" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1-5 as currently written is vague and indefinite.  The claim recite the organic solvent “cocoa” glucoside.  This chemical recitation is indefinite.  Cocoa is a particular type of bean (i.e. cocoa bean) or perhaps chocolate.  The examiner can find no existence of this compound.  Perhaps applicants mean coco glucoside. 
Claim 2 as currently written is vague and indefinite.  The claim recites (CH2)n+2CH3 which is indefinite.  The specification on page 14 recites (CH2)n+2(CH3) which is not indefinite.  However, the +2CH3 is indefinite.  Does this mean 2 additional CH3 groups are added at the end of the alkyl chain (i.e. (CH2)n) or is there just a typo and the claim was intended to recite the structure found on page 14 of the instant specification.  If it is the former, the claim is indefinite as this is not a standard structural formula.  The examiner interprets the structure as corresponding to (CH2)n+2(CH3) which is an appropriate structural formula.
Claims 3-4 as currently written are vague and indefinite.  The claims recites sugar alcohols with a particular formula.  This formula includes n, however, the claims do not provide a definition for n.  
Claims 3-5 as currently written are vague and indefinite.  Claims 3-5 depend from claim 1 which recites a composition comprising the polyester of formula 2.  However, claims 3-7 recite the composition “further comprises” the polyester of Formula 2 which is the same polyester of claim 1.  But since the claim recites “further comprises” all of the 
Claims 10 as currently written is vague and indefinite.  Claim 10 depends from claim 8 which includes the thickener liquid composition of claim 1.  The composition of claim 1 comprises the polyester of formula 2. Claim 10 recites the composition further comprises the liquid thickener composition of formula 2.  Thus it is unclear if applicants are attempting to limit the concentration of the polyester of Formula 2 which is already required to be present or an additional amount of polyester of Formula 2.
Claim 11 recites the limitation "the liquid thickener composition of formula I" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  None of the claims recite a composition of formula 1.  Thus not only is there no antecedent basis for formula 1 but the scope of the formula 1 is indefinite.
Claims 8-9 and 12-15 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mangnus et al. (US PGPUB No. 20150065630) as evidenced by Vitins et al. (USPGPUB No. 20100111883) and Nalawade et al. (J Int Soc Prev Community Dent, 2015) and in view of Sau (USPGPUB No. 20100069536).
Applicant Claims
	The instant application claims a liquid thickener composition comprising: 20%-80% of the polyalkoxylated polyols polyester of the formula:

    PNG
    media_image1.png
    103
    227
    media_image1.png
    Greyscale

Q is a radical of organic polyol compounds, having 6 to 50 carbon atoms, and is saturated or unsaturated, straight, branched or cyclic chain structure, wherein one or more of said carbon atoms are independently substituted with a substituent having the formula -[(OA)~-OR], wherein n = 6-25, wherein each of the remaining carbon atoms of the 6 to 50 carbon atoms are independently substituted with hydrogen, oxygen, or nitrogen, A is selected from -C2H4- or -C3H6-, R is independently selected from hydrogen or -COR1, wherein the averaged total number of COR1 in the composition is >2, R1 is independently selected from C6-C34-alkyl, preferably derived from a Guerbet acid; C6-C22-hydroxyalkyl, preferably derived from a Guerbet acid; C6 - C22 - alkenyl, preferably derived from a Guerbet acid; wherein R1 is preferably derived from stearic, isostearic, oleic acid, Guerbet acid, or mixtures thereof, n is an integer independently selected from 1-125, and m is an integer selected from 6-25; 2an organic carrier, selected from the group consisting of: organic solvents, hydrophobic thickeners, or mixtures thereof, the organic solvents are selected from the group consisting of: mono- or polyhydric alcohols and their ether, ester, or amide derivatives, glycerol, propylene glycol, 1.3- propanediol, butylene glycol, dipropylene glycol, pentylene glycol, methoxy diglycol, polyglyceryl-3, polyglyceryl-2, glycereth-7, glycereth-26, diglycerol, sorbitol, glucose, methyl glucose, methyl glucamide, glyceryl laurate, glyceryl oleate, glyceryl isostearate, propylene glycol monolaurate, PEG-6 caprylic/capric glyceride, sorbitan carpylate/caprate, sorbitan sesquicaprylate, sorbitane laurate, methyl glucose caprate/caprylate/oleate, PEG-7 10 - C14 alcohols, Laureth-1 to Laureth-5, dimethyl lauramide/myristamide, PPG-2 Hydroxyethyl Cocamide, Cocamide DIPA, lauramide DIPA, soyamide DIPA; and water, wherein the ratio of water to organic solvent carrier by weight is from 4:1 to 1:4.
Compositions comprising the polyester are claimed.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Magnus et al. is directed to ICI thickener composition and uses.  Claimed is a composition comprising linked segments of (a) a polyhydroxysegment derived from a compound independently selected from the group consisting of an acyclic polyhydric alcohol having 4 to 6 carbon atoms and 4 to 6 reactive hydroxyl groups; a cyclic polyhydric alcohol having 4 to 6 carbon atoms and 4 to 6 reactive hydroxyl groups, a poly(hydroxyethyl) polyethyleneamine having 4 to 6 reactive hydroxyl groups and combinations thereof; (b) polyoxyalkylene segments wherein each hydroxyl group of the polyhydroxy segment is linked to a polyoxyalkylene segment; (c) and aliphatic end segments or aromatic end segments, each end segment having 6 to 32 carbon atoms and a hydroxyl reactive group, wherein the mole ratio of the polyoxyalkylene segment to the polyhydroxy segment is at least 4:1 and the mole ratio of the aliphatic or aromatic end segment to the polyhydroxy segment is at least 0.25:1 (claim 1).  Specific acyclic polyhydric alcohols include pentaerythritol, sorbitol, etc. (claim 3).  Specific aliphatic end 2-ethyl-hexanoic acid and 2-butyl-octanoic acid (claim 8).  Claimed is an aqueous thickener comprising the composition of claim 1, a viscosity suppressing additive selected from the group consisting of an organic co-solvent, a surfactant, a cyclodextrin compound or combinations thereof and water (claim 26).  Organic solvents include propylene glycol (paragraph 0023).  The amount of viscosity suppressant is from 0.1 to 25 wt% viscosity suppressant, 5 to 50 wt% of the linked segment composition and the balance water (claim 27).  In certain embodiment a single polyoxyalkylene segment may have from about 60 to about 225 alkylene oxide repeat units (paragraph 0018).  Polyalkylene segments include polyethylene oxide polymer segments (paragraph 0015).  Surfactants include nonionic or anionic surfactants (paragraph 0023).  Ethylene oxide is exemplified with pentaerythritol (examples 1-2).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mangnus et al. suggests a polymer (i.e. linked segments) of polyhydroxy segment which include sorbitol, polyethylene oxides and aliphatic end groups which include Guerbet acids 2-ethyl-hexanoic acid and 2-butyl-octanoic acid, Mangnus et al. does not exemplify their combination.  While Mangnus et al. teaches the composition also comprises cyclodextrin and/or surfactants and/or organic solvents, Magnus et al. does not exemplify their combination.
	While Mangnus et al. teaches nonionic surfactant which are viscosity suppressants, Mangnus et al. does not expressly teach decyl glucoside.  However, this deficiency is cured by Sau.
	Sau is directed to a process for tailoring water-borne coating compositions.  Nonionic surfactants which are typical viscosity reducing agents include decyl 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Mangnus et al. and Sau and utilize decyl glucoside as the nonionic surfactant.  One skilled in the art would have been motivated to utilize this particular nonionic surfactant as it is a viscosity reducing surfactant as taught by Sau.  Since Mangnus et al. teaches the inclusion of nonionic surfactants to suppress the viscosity there is a reasonable expectation of success in utilizing the decyl glucoside as the nonionic surfactant in Mangnus et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mangnus et al. and Sau and utilize sorbitol as the a) segment, polyethylene oxide as the b) segment and 2-ethyl-hexanoic acid or 2-butyl-octanoic acid as the c) segment.  One skilled in the art would have been motivated to replace the pentaerythritol with sorbitol as both are taught as suitable acyclic polyhydric alcohol segments.  One skilled in the art would have been motivated to utilize polyethylene oxide groups as Mangnus et al. only teaches three types ethylene, propylene and butylene (paragraph 0019) or their combinations.  Since Mangnus et al. exemplifies ethylene oxide, one skilled in the art would have been motivated to select this particular alkylene oxide.  Mangnus et al. only claims 5 different acid end groups.  Therefore, one skilled in the art would have immediately envisioned choosing any of the specifically taught acid groups.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught a, b and c segments as a Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Regarding the claimed n and m, Mangnus et al. teaches each hydroxyl segment is linked to the polyalkylene segment.  Since the acyclic a) segment has 4 to 6 hydroxyl groups and includes sorbitol, Mangnus et al. suggest an m falling within the scope claimed.  Mangnus et al. teaches that a single polyoxyalkylene segment has from about 6 to about 225 alkylene oxide repeat units which overlaps the instantly claimed 1-125.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is noted that 2-butyl-octanoic acid reads on claim 2 when n is 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magnus et al. and Sau and form an aqueous thickener composition comprising the linked segments above, water, propylene glycol,  a surfactant and cyclodextrin.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Mangnus et al. only teaches three different viscosity suppressing additives or their combination one skilled in the art would immediately envision all of the various choices for the combination. 
Regarding the claimed skin and hair benefit actives, Mangnus et al. teaches cyclodextrin.  As evidenced by Vitins et al. is cyclodextrin is an antiviral which can be 
Regarding the claimed concentrations, Mangnus et al. teaches an overlapping amount.   With regard to the ratio of water to organic solvent, Mangnus et al. teaches suitable amounts of viscosity suppressor and linked segments which would then give the appropriate amount of water.  Sau also teaches suitable amounts of surfactant.  The amounts result in a water to organic solvent carrier which overlaps with the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the amounts of the surfactant and cyclodextrin, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding claims 8-9, these limitations are directed to the intended use of the composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Magnus et al. teaches the same polyester and water and Sau teaches the same surfactant.  As evidenced .  

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mangnus et al. as evidenced by Vitins et al. and Nalawade et al. and in view of Sau as applied to claims 1-5 and 8-12 above and in further view of O’Lenick, Jr. (US Patent No. 6013813).
Applicant Claims
	The instant application the Guerbet moiety has 16 to 32 carbon atoms.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Mangnus et al. and Sau are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mangnus et al. teaches Guerbet end groups, Mangnus et al. does not teach isosteric moieties.  However, this deficiency is cured by O’Lenick Jr.
	O’Lenick, Jr. is directed to Guerbet based sorbitan esters.  It is taught that Guerbet alcohols can be oxidized into acids.  They possess critical regiospecific Guerbet linkage which when placed into esters results in unexpected improvements in liquidity oxidative stability and emulsification properties of the resultant esters (column 1, lines 24-27).  Non-branched fatty acids when used to make sorbitol based esters result in products that are dark in color and possess a mal odor.  Thus it is desirable, particularly in cosmetic applications, to have products that are light in color and free of 
    PNG
    media_image2.png
    95
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    424
    media_image3.png
    Greyscale
(column 3, lines 30-50).  Products formed are clear liquids, exhibit outstanding lubrication and outstanding viscosity index moidifers (column 5, lines 53-55) as well as outstanding emulsifiers (column 6, lines 30-31).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mangnus et al., Sau and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Mangnus et al. teaches that the aliphatic end segments have 6 to 32 carbon atoms.  O’Lenick Jr teaches the Guerbet acids provide benefits to sorbitan esters specifically they form clear liquids which outstanding viscosity index modifiers and emulsifiers.  Since Mangnus et al. exemplify end groups with Guerbet acids which are attached to sorbitol, there is a reasonable expectation of success in utilizing the Guerbet acids of O’Lenick Jr.  The Guerbet acids of O’Lenick Jr have an overlapping carbon range.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16369544 (USPGPUB No. 20190224106) in view of Karpov et al. (USPGPUB No. 20100196428). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a liquid thickener composition comprising: 20%-80% of the polyalkoxylated polyols polyester of the formula:

    PNG
    media_image1.png
    103
    227
    media_image1.png
    Greyscale

Q is a radical of organic polyol compounds, having 6 to 50 carbon atoms, and is saturated or unsaturated, straight, branched or cyclic chain structure, wherein one or more of said carbon atoms are independently substituted with a substituent having the formula -[(OA)~-OR], wherein n = 6-25, wherein each of the remaining carbon atoms of the 6 to 50 carbon atoms are independently substituted with hydrogen, oxygen, or 2H4- or -C3H6-, R is independently selected from hydrogen or -COR1, wherein the averaged total number of COR1 in the composition is >2, R1 is independently selected from C6-C34-alkyl, preferably derived from a Guerbet acid; C6-C22-hydroxyalkyl, preferably derived from a Guerbet acid; C6 - C22 - alkenyl, preferably derived from a Guerbet acid; wherein R1 is preferably derived from stearic, isostearic, oleic acid, Guerbet acid, or mixtures thereof, n is an integer independently selected from 1-125, and m is an integer selected from 6-25; 2an organic carrier, selected from the group consisting of: organic solvents, hydrophobic thickeners, or mixtures thereof, the organic solvents are selected from the group consisting of: mono- or polyhydric alcohols and their ether, ester, or amide derivatives, glycerol, propylene glycol, 1.3- propanediol, butylene glycol, dipropylene glycol, pentylene glycol, methoxy diglycol, polyglyceryl-3, polyglyceryl-2, glycereth-7, glycereth-26, diglycerol, sorbitol, glucose, methyl glucose, methyl glucamide, glyceryl laurate, glyceryl oleate, glyceryl isostearate, propylene glycol monolaurate, PEG-6 caprylic/capric glyceride, sorbitan carpylate/caprate, sorbitan sesquicaprylate, sorbitane laurate, methyl glucose caprate/caprylate/oleate, PEG-7 glyceryl cocoate, fatty methyl ester ethoxylates, alkylpolyglucosides, decyl glucoside, cocoa glucoside, polysorbate 20, polysorbate 60, and polysorbate 80, alkyoyl methyl glucamide, lauroyl methyl glucamide, capryloyl/caproyl methyl glucamide, and the hydrophobic thickeners are selected from the group consisting of: non-ionic alkanolamides, liquid alkanolamides, ethoxylated C10 - C14 alcohols, Laureth-1 to Laureth-5, dimethyl lauramide/myristamide, PPG-2 Hydroxyethyl Cocamide, Cocamide DIPA, lauramide DIPA, soyamide DIPA; and water, wherein the ratio of water to organic solvent carrier by weight is from 4:1 to 1:4.

Copending ‘544 claims a polyalkoxylated polyols polyester having the formula: 

    PNG
    media_image1.png
    103
    227
    media_image1.png
    Greyscale

Q is a radical of natural or synthetic organic polyol compounds having from 6 to 50 carbon atoms forming a straight, a branched, a cyclic, a saturated, or an unsaturated structure, with one or more carbon atoms independently having a substituent of the formula -[(OA)~-OR], wherein n = 6-25, wherein the remaining carbon atoms of the 6 to 50 carbon atoms are independently substituted with hydrogen, oxygen, or nitrogen; A is selected from -C2H4- or -C3H6-; R is independently selected from hydrogen or -COR1, R1 is independently selected from C6-C34-alkyl, preferably derived from a Guerbet acid; C6-C22-hydroxyalkyl, preferably derived from a Guerbet acid; or C6 – C34 - alkenyl, preferably derived from a Guerbet acid, n is an integer selected from 1-125 and may be the same or different for each polyalkoxylated hydrophilic arm; and the average total number of COR1 is > 2.5, preferably > 3, and most preferably > 4; and m is an integer selected from 6-25, and preferably from 6-12.
	Copending ‘544 does not claim decyl glucoside.  However, this deficiency is cured by Karpov et al.
	Karpov et al. is directed to a method for producing cosmetic preparations.  Advantageous washing active nonionic surfactants include decyl glycoside (paragraph 0141).

Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-16 of copending Application No. 15652679 (USPGPUB No. 20180072817) in view of Karpov et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘679 claims a polyalkoxylated polyol polyester of formula 2.  The scope of formula 2 overlaps in scope with the instant claims. Cosmetic, dermatological or pharmaceutical composition comprising the polyester is claimed.  The same surfactants, water and other ingredients are claimed.  
Copending ‘679 does not claim decyl glucoside.  However, this deficiency is cured by Karpov et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘679 and Karpov et al. and utilize decyl glycoside as the surfactant.  One skilled in the art would have been motivated to utilize this nonionic surfactant for the reasons taught by Karpov et al.  Since copending ‘679 claims the inclusion of a nonionic surfactant there is a reasonable expectation of success.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.

Claims 1-5 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-16 of copending Application No. 15652679 (USPGPUB No. 20180072817) in view of Karpov et al. as applied to claims 1, 3-5 and 8-12 above and in further view of O’Lenick Jr. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims the Guerbet moiety has 16 to 32 carbons.
The teachings of copending ‘679 and Karpov et al. are set forth above.
Copending ‘679 does not claim a Guerbet acid.  However, this deficiency is cured by O’Lenick, Jr
O’Lenick, Jr is directed to Guerbet based sorbitan esters.  It is taught that Guerbet alcohols can be oxidized into acids.  They possess critical regiospecific 
    PNG
    media_image2.png
    95
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    424
    media_image3.png
    Greyscale
(column 3, lines 30-50).  Products formed are clear liquids, exhibit outstanding lubrication and outstanding viscosity index moidifers (column 5, lines 53-55) as well as outstanding emulsifiers (column 6, lines 30-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘679, Karpov et al. and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Copending ‘679 teaches R1 containing C6-C22 alkyl groups.  O’Lenick Jr. teaches the Guerbet acids provide benefits to sorbitan esters specifically they form clear liquids which outstanding viscosity index modifiers and emulsifiers.  Since 

Claims 1, 3-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 15652602 (USPGPUB No. 20180071198). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘602 claims a liquid thickener composition comprising polyester of formula 2, an organic carrier and water.  The polyester has an overlapping scope with the instant claimed.  Compositions comprising the thickener is claimed with the same surfactants and other ingredients.  Decyl Glucoside is claimed.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.

Claims 1-5 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 15652602 (USPGPUB No. 20180071198) as applied to claims 1, 3-5 and 8-12 above and in view of O’Lenick Jr. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

The teachings of copending ‘602 are set forth above.
Copending ‘602 does not claim a Guerbet acid.  However, this deficiency is cured by O’Lenick, Jr.
The teachings of O’Lenick Jr. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘602 and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Copending ‘602 teaches R1 containing C6-C22 alkyl groups.  O’Lenick Jr. teaches the Guerbet acids provide benefits to sorbitan esters specifically they form clear liquids which outstanding viscosity index modifiers and emulsifiers.  Since COR1 groups of copending ‘602 are attached to sorbitol, there is a reasonable expectation of success in utilizing the Guerbet acids of O’Lenick Jr.  The Guerbet acids of O’Lenick Jr. have an overlapping carbon range.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616